MEMORANDUM **
Zeinab Kamal Kamal, a native of Liberia and citizen of Lebanon, petitions pro se for review of the Board of Immigration Appeals’ (“BIA”) order dismissing her appeal from an immigration judge’s decision denying her application for cancellation of removal, and for review of the BIA’s order *569denying her motion to reopen to apply for asylum. We review for abuse of discretion the denial of a motion to reopen. See Iturribarria v. INS, 321 F.3d 889, 894 (9th Cir.2003). We dismiss the petition for review in No. 05-71502 and deny the petition for review in No. 05-73562.
We lack jurisdiction to review the agency’s discretionary determination that Ramal failed to show exceptional and extremely unusual hardship. See Romero-Torres v. Ashcroft, 327 F.3d 887, 890 (9th Cir.2003).
The BIA did not abuse its discretion by denying Ramal’s motion to reopen, because Ramal failed to submit an asylum application with her motion and the record did not contain a pending application. See 8 C.F.R. § 1003.2(c)(1) (“A motion to reopen proceedings for the purpose of submitting an application for relief must be accompanied by the appropriate application for relief and all supporting documentation.”); see also Singh v. INS, 295 F.3d 1037, 1039 (9th Cir.2002) (The BIA’s denial of a motion to reopen shall be reversed only if it is “arbitrary, irrational or contrary to law.”).
In light of this holding, we do not reach Ramal’s remaining contentions.
PETITION FOR REVIEW DISMISSED in No. 05-71502.
PETITION FOR REVIEW DENIED in No. 05-73562.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.